Tilson, Judge:
These appeals have been submitted for decision upon a stipulation to the effect that the issues involved herein are the same in all material respects as the issues which were involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Upon the facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.